This office action is in response to Applicant’s amendments/remarks received November 29, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3, 10 are canceled.  Claims 1-2, 4-9, 11-14 are under consideration.

Priority:  This application claims priority to foreign application KR 10-2019-0035771, filed March 28, 2019.  A copy of the foreign priority document has been received in the instant application on February 20, 2020, and is not in the English language.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Reply:  Claim 9 remains rejected under 35 U.S.C. 112(b) for the reasons noted above because claim 9 has not been addressed as asserted in Applicant’s remarks.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piwnica-Worms (WO 2007027919; previously cited) in view of Ohgiya et al. (US 20070248967; previously cited) and Millán (1986 The Journal of Biological Chemistry 261(7):  3112-3115; previously cited).
Piwnica-Worms discloses a system capable of detecting biomolecule interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first biomolecule (bait) and a nucleotide 
Ohgiya et al. disclose secretory luminescent proteins as reporter proteins that evaluate or detect expression of a gene (at least paragraph 0081).  Ohgiya et al. disclose a secretory phosphatase is human placental alkaline phosphatase (SEAP) having the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.
Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Millán discloses the placental alkaline phosphatase sequence has a ~21 amino acid signal sequence (p. 3114).  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the molecule; this sequence starts at residue 63 of the placental alkaline phosphatase sequence (at least p. 3113-3114).

Regarding instant claims 2, 9, as noted above, Ohgiya et al. disclose SEAP has the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  Therefore, it would have been obvious to arrive at the amino acid sequence of instant SEQ ID NO: 1.  
Regarding instant claims 4-5, 11-12, as noted above, Piwnica-Worms discloses that the first and second polypeptide fragments are independently selected from SEAP (p. 34 claim 7).  
Regarding instant claims 6-8, Piwnica-Worms discloses a method of detecting protein-protein interactions, comprising expressing in a cell the first and second nucleic acid constructs, expressing the first biomolecule, first polypeptide fragment, second biomolecule and second polypeptide fragment, and measuring any detectable activity generated by the first polypeptide fragment and second polypeptide fragment when the first and second biomolecule interact over a time course (at least paragraphs 0047-0050, p. 36-37 claims 11-12, 17), wherein the first and second biomolecule are independently selected from enzymes/proteins (p. 36 claim 12), wherein the first and second polypeptide fragments are independently selected from secreted alkaline phosphatase (SEAP) (p. 37 claim 17).  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase and SEAP fragments (p. 3112, 3114).  Therefore, it would have been further obvious to select SEAP fragments that are cleaved at positions from about 52 to 68 from an N-terminal of the SEAP protein.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.

Applicant’s remarks are not persuasive.  There is no requirement that the SEAP fragments recited in the instant claims cannot have SEAP activity in the fragment state and only show activity when the SEAP fragments associate when the bait protein and prey protein interact, as asserted by Applicant.  

In other words, the SEAP fragments linked to the bait protein and prey protein exhibit SEAP activities before the protein-protein interaction and then exhibits an increased SEAP activity after protein-protein interaction.
As noted above, Piwnica-Worms discloses a system capable of detecting biomolecule interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first biomolecule (bait) and a nucleotide sequence encoding a first polypeptide fragment, the second nucleic acid construct having a nucleotide sequence encoding a second biomolecule (prey) and a nucleotide sequence encoding a second polypeptide fragment, wherein when each of the first biomolecule, first polypeptide fragment, second biomolecule and second polypeptide fragment is expressed, if the first biomolecule interacts with the second biomolecule then the first polypeptide fragment and the second polypeptide fragment associate to produce a detectable signal (at least paragraphs 0006-0007, p. 33 claim 1), wherein the first and second biomolecule are independently selected from enzymes/proteins (p. 33 claim 2), wherein the first and second polypeptide fragments are independently selected from secreted alkaline phosphatase (SEAP) (p. 34 claim 7).  
Therefore, Piwnica-Worms fairly discloses a system for detecting protein-protein interactions comprising the claimed features of a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first 
While, Piwnica-Worms does not explicitly teach the amino acid sequence of SEAP, Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  See also Ohgiya et al., which also discloses the amino acid sequence of SEAP.  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the molecule; this sequence starts at residue 63 of the placental alkaline phosphatase sequence (at least p. 3113-3114).  Therefore, it would have been obvious to arrive at SEAP fragments cleaved at positions from about 52 to 68 from an N-terminal of the SEAP protein, linked to a bait protein and a prey protein, in a system for detecting protein-protein interactions as disclosed in Piwnica-Worms.
It would be obvious that the SEAP fragments disclosed in the prior art when linked to a bait protein and a prey protein will exhibit an increased SEAP activity when the SEAP fragments associate upon the bait protein and prey protein interaction because the fragments individually exhibit a SEAP activity.
Regarding Applicant’s remarks that furthermore, with respect to the various cleavage position(s) of the SEAP fragments, as shown in Fig. 3 of the present specification not all SEAP fragments cleaved at any position(s) of SEAP are suitable as a reporter for detecting protein-protein interactions, the remarks are not persuasive.  In this instance, the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase and/or SEAP are known (see at least Millán p. 3112, 3114 and Ohgiya et al. noted above).  It has been established in the 
For at least these reasons, the 103 rejection is maintained.

Claims 1-2, 4-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manfredi (US 20020106693; IDS 06.23.20, previously cited) in view of Ohgiya et al. (US 20070248967; previously cited) and Millán (1986 The Journal of Biological Chemistry 261(7):  3112-3115; previously cited).  Manfredi discloses a system comprising a chimeric gene encoding a fusion protein containing an inactive reporter or N-terminal fragment of a reporter protein fused to an N-intein and a bait protein and another chimeric gene encoding a fusion protein containing a C-intein fused to an active reporter or C-terminal fragment of a reporter protein and a prey protein (at least paragraphs 0047, 0065, 0079).  Manfredi discloses reporters can be selected from among others secreted alkaline phosphatase (at least paragraph 0078, p. 14 claim 12).  Manfredi does not teach the amino acid sequence of SEAP.
Ohgiya et al. disclose secretory luminescent proteins as reporter proteins that evaluate or detect expression of a gene (at least paragraph 0081).  Ohgiya et al. disclose a secretory phosphatase is human placental alkaline phosphatase (SEAP) having the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed composition for detecting protein-protein interactions, comprising a first nucleic acid construct and a second nucleic acid construct, the first nucleic acid construct having a nucleotide sequence encoding a first fusion protein comprising a bait protein and a SEAP fragment, the second nucleic acid construct having a nucleotide sequence encoding a second fusion protein comprising a prey protein and a SEAP fragment (instant claims 1-2, 4-9, 11-14).  The motivation to do so is given by at least Manfredi, which discloses fusion constructs comprising SEAP fragments fused to a first protein and a second protein to detect protein-protein interactions.  One of ordinary skill would have a reasonable expectation of success because the amino acid sequence of SEAP and its application as a reporter protein was known.
Regarding instant claims 2, 9, as noted above, Ohgiya et al. disclose SEAP has the amino acid sequence of SEQ ID NO: 10 (at least paragraph 0084), where SEQ ID NO: 10 comprises instant SEQ ID NO: 1 and shares 100% sequence identity with instant SEQ ID NO: 1.  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental 
Regarding instant claims 4-5, 11-12, as noted above, Manfredi discloses the reporter fragments are selected from secreted alkaline phosphatase (at least paragraph 0078, p. 14 claim 12).  Millán discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase (p. 3112, 3114).  See also Ohgiya et al., which also discloses the amino acid sequence of SEAP.  Millán discloses that it has been established that the native placental alkaline phosphatase is cleaved at a unique site causing a decrease in Mr from 67,000 to 57,000 without affecting the catalytic activity of the molecule; this sequence starts at residue 63 of the placental alkaline phosphatase sequence (at least p. 3113-3114).  Therefore, it would have been obvious to arrive at SEAP fragments cleaved at positions from about 52 to 68 from an N-terminal of the SEAP protein.
Regarding instant claims 6-8, Manfredi discloses introducing the chimeric genes encoding the fusion proteins into host cells, expressing the fusion proteins, and detecting changes of the reporter protein (i.e. SEAP) if there is an interaction between the two proteins (at least paragraphs 0044, 0047, 0063, 0064, 0075-0078).  Millán also discloses the amino acid sequence of the precursor and mature forms of human placental alkaline phosphatase and SEAP fragments (p. 3112, 3114).  Therefore, it would have been further obvious to select SEAP fragments that are cleaved at positions from about 52 to 68 from an N-terminal of the SEAP protein.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.
The reasons for maintaining the 103 rejection are the same as noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656